Citation Nr: 9930923	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for disability 
resulting from injury to the nose and sinuses. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1979 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for sinus problems and bilateral knee 
disability.  

A hearing was held on December 9, 1993, in Albuquerque, New 
Mexico before the member of the Board rendering the 
determination in this claim.  At his hearing the veteran 
clarified the issues as stated on the initial page of this 
decision.  

The case was previously before the Board in June 1997 when it 
was remanded for further evidentiary development. 

In July 1999 the case was referred by the Board to Texas A&M 
University, College of Medicine, for an expert medical 
opinion which has now been received.  In compliance with the 
holding of the U. S. Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Thurber v. Brown, 5 Vet.App. 
119 (1993), the Board informed the appellant in a letter of 
August 8, 1999, of the receipt of the VHA opinion, provided 
him a copy of the opinion, and a period of 60 days for 
submission of additional evidence or argument.  The appellant 
responded in a statement of September 2, 1999, indicating he 
had no additional evidence or argument to present.


FINDINGS OF FACT

1.  The veteran has presented competent evidence of a 
plausible claim for service connection for disability 
resulting from injury to the nose and sinuses.

2.  The veteran has presented competent evidence of a 
plausible claim for service connection for right knee 
disability.  

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a left knee 
disability has been developed. 

4.  Residuals of left anterior cruciate ligament injury were 
as likely as not incurred in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of injury 
to the nose and sinuses is well-grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

2. Residuals of left anterior cruciate ligament injury were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.306 (1999).

3.  The claim for service connection for right knee 
disability is well-grounded. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that when the veteran was 
examined for entry into the Air Force Academy in October 1978 
it was noted he had mild seasonal allergies and rhinitis, 
controlled with medication.  When he was seen for ear, nose 
and throat (ENT) consultation in March 1983, it was recorded 
the veteran had a 5 week history of sinusitis.  An 
examination addendum dated in January 1984 states the veteran 
had seasonal rhinitis and chronic sinusitis diagnosed in May 
1983.  Immunotherapy was initiated in July 1983 and 
maintenance dosage was achieved in November 1983.  The 
veteran was completely asymptomatic in January 1984, no 
complications no sequelae.  A further examination addendum 
noted retention cyst on the left antrum floor in March 1984.  
When the veteran was hospitalized in December 1984, with a 
history of facial pain and pressure and a diagnosis of 
maxillary retention cyst, it was recorded that his history 
did not reveal recurrent episodes of acute sinusitis or 
chronic sinus or nasal drainage.  The veteran underwent an 
uncomplicated left Caldwell-Luc procedure in December 1984.  
Findings at the time of surgery were normal sinus with normal 
appearing mucosa that was not hypertrophied and no evidence 
of a retention cyst.  The veteran was counseled prior to 
surgery that the operation probably would not relieve his 
pain.  Postoperatively he did well and was discharged from 
the hospital on the second postoperative day.  Records dated 
in May 1985 indicate that the veteran's case had been 
reviewed by the medical director and chief of the Aerospace 
medicine AFSC, who noted the veteran was asymptomatic for 
frontal pain since surgery.  Although nothing was found 
during the surgical procedure, symptoms were relieved.  Mild 
seasonal allergies persisted without significant discomfort.  
The impression was seasonal rhinitis, mild.  Status post 
Caldwell-Luc, no sequelae.  Additional progress notes dated 
in May 1985 state that the veteran had no sinus disease at 
that time.  

The veteran was also seen on multiple occasions from August 
1989 to February 1980 for symptoms referable to the knees, 
primarily the left.  The impression was chronic left 
iliotibial band syndrome, and bilateral chondromalacia, 
greater on the left than the right.  X-rays of the left knee 
conducted in August 1979 and February 1980 revealed no 
significant pathology.  

The report of the veteran's periodic physical examination 
conducted in April 1983 noted chondromalacia of the left knee 
August 1979, treated conservatively, no problems since that 
time, no complications no sequelae.  His March 1985 physical 
examination report noted chondromalacia, tendonitis left 
knee, 1979, well healed, no sequelae.  In September 1986 he 
was treated for pulled left hamstring and contused muscle 
treated with local heat, and stretching exercises.  It was 
noted that the veteran was otherwise within normal limits.  

The veteran was treated for allergic rhinitis on multiple 
occasions from December 1988 to March 1991.  In addition he 
was seen in November 1989 for upper respiratory infection.  
Clinical records dated in December 1989 state that he 
complained of sinus pressure in the area of the maxillary 
sinuses with increased nasal drainage, and left leg pain 
above and below the knee.  The nose was congested with 
rhinitis and there was discomfort to palpation over the 
maxillary sinuses.  With regard to his leg the drawer and 
apprehension test were negative, and the veteran had full 
strength and range of motion of the left leg.  The assessment 
was maxillary sinusitis and left leg knee strain.  In June 
1990 he was seen for symptoms assessed as upper respiratory 
infection.  In May 1991 symptoms including sinus congestion 
were assessed as viral syndrome which was also the impression 
when he was seen in November 1991.  

Private medical reports demonstrate that in October 1992 the 
veteran underwent left knee surgery following an injury while 
playing football in September 1992.  Since the accident the 
veteran had complained of left knee instability, swelling and 
pain.  He had been ambulating with a crutch.  The hospital 
summary indicated that past medical history was unremarkable 
with the exception of fracture of the left wrist in the 
remote past.  Left anterior cruciate ligament (ACL) 
reconstruction was performed with allograft as well as 
partial meniscectomy for a left medial meniscus tear.  The 
diagnosis at discharge was left medial meniscus tear.  The 
surgery was followed by physical therapy.

Clinical records dated in December 1992 state the veteran was 
fitted with a left knee brace.  Still in December 1992 he 
complained of soreness in both knees after falling on ice.  
In January 1993 the veteran reported he was able to walk 
without difficulty, although he did have an occasional left 
leg ache with prolonged standing.  There was 2+ effusion 
present and left knee range of motion was zero to 135.  The 
knee was stable to varus and valgus stress.  

On VA examination conducted in February 1993 the veteran 
reported that his left knee had been in a brace since October 
1992.  He can walk about half a mile without discomfort but 
the knee is stiff and he does have pain on prolonged sitting, 
walking or going up steps or kneeling.  He avoids kneeling or 
squatting.  He has pain perhaps two or three times a week in 
the right knee, which he attributes to overuse.  The 
veteran's gait was described as somewhat hesitant owing to 
favoring the left leg.  The left knee showed a nearly 
complete range of motion, approximately zero to 130 degrees 
without pain.  Pain was felt on passive range of motion of 
the knee.  There was no sign of lateral instability.  The 
drawer sign was negative.  The veteran was able to squat only 
to 90 degrees because of pain in the knee.  Popliteal fossas 
were normal bilaterally.  Diameter of the left thigh was 19 
and 3/4 inches by comparison to the right thigh which measured 
20 and 1/4 inches.  The pertinent diagnoses were: 1. left 
cruciate ligament repair, postoperative with residual 
degenerative joint disease, residual disability, moderate; 2. 
right knee pain, chondromalacia by history, recurrent 
symptoms.  

A special private medical evaluation of the sinuses was 
conducted for VA in February 1993.  The veteran reported 
headaches around the eyes of years duration.  He had to sleep 
on the right side in order to breathe.  Ear, nose and throat 
examination was essentially normal except for the nose which 
revealed a marked deviated nasal septum to the right with 
obstruction.  The septum was touching the turbinates and was 
possibly responsible for much of the headache problem.  X-
rays conducted by VA were reviewed and showed no evidence of 
sinusitis.  The temporal bone was obscuring the lower half of 
the antra.  The diagnosis was normal sinuses on regular x-
rays; deviated nasal septum with obstruction of the right 
side impacting on the turbinates, probably resulting in some 
headache problem.  The veteran was considered a candidate for 
nasal septum reconstruction and trimming of the turbinates to 
restore airway and probably relieve some of his headache 
problem.  

Also of record is the report of a private otolaryngologic 
consultation conducted in November 1993, which reflects that 
the prior medical history reported by the veteran included 
reference to participation in boxing as a cadet in the Air 
Force Academy.  Reportedly the veteran did sustain 
significant blows to the nose at that time and he was not 
sure whether the onset of headaches and sinus pain which 
resulted in his Caldwell-Luc operation, coincided with his 
nasal trauma.  Physical examination revealed the nasal septum 
deviated markedly on the right, especially superiorly.  There 
was a large left inferior septal spur with the scar band 
extending from the tip of the septal spur to the mid portion 
of the inferior turbinate on the left.  The impression was: 
1. Marked nasal septal deviation.  The most common cause of 
nasal septal deviation is traumatic deformity.  Given the 
veteran's history of boxing while at the Air Force Academy, 
the examiner felt that there was significant likelihood that 
his nasal septum deformity may have been caused by his boxing 
activities.  It was noted that no mention of nasal septal 
deviation apprised in the report of his physical examination 
on entry into the Academy.  The scar band from his left 
inferior turbinate to the nasal septum was considered 
probably secondary to his sinus surgery or further evidence 
of nasal trauma.  2. The veteran had a history of allergic 
rhinitis dating back to childhood.  3 The veteran, at least 
from review of his record, did not appear to have a 
significant history of sinusitis.  At the time of his ENT 
consultation in service, the veteran had a five week history 
of sinusitis.  By definition, chronic sinusitis is described 
by persistence of symptoms or pathology for three months or 
greater.  The examiner considered it likely that the 
veteran's sinusitis was secondary to exacerbation of his 
allergies with subsequent edema of the nasal and sinus mucosa 
followed by infection.  It was considered that it would be 
interesting to correlate his past allergy testing and see 
whether or not his sinusitis occurred at a time that was 
consistent with the peak of his offending inhalant allergens.  
At the time of the Caldwell-Luc procedure no significant 
sinus abnormalities were noted, suggesting that he indeed did 
have an acute sinusitis that took longer than usual to 
resolve, but ultimately did resolve and may not have required 
surgical intervention.  

When the veteran testified at his December 1993 personal 
hearing before the Board he related that prior to entering 
the Air Force Academy his knees were normal.  During his 
first year in service he developed knee problems which the 
veteran attributed to the physical training requirements for 
extensive running in combat boots.  His left knee "gave 
out" first while he was swimming at the Academy.  The 
diagnosis was chondromalacia, treated with physical therapy, 
and crutches, eventually a cane, through most of his first 
year at the Academy.  After that time, throughout his 
military career the veteran's ability to run was reportedly 
impaired.  Shortly after separation from service, his left 
knee again gave out in September 1992 and he underwent 
surgery in October 1992, followed by physical therapy.  He 
reported that chondromalacia of the right knee is not as 
severe as the problems affecting the left side.  However, he 
experienced pain, swelling, and locking in the right knee.  
The veteran further reported that on entry into service the 
only sinus and nose related problems he had were allergies.  
During his senior year he was involved in boxing and was hit 
in the nose.  When he complained of headaches the problem was 
attributed to allergies.  After undergoing the Caldwell-Luc 
surgery in 1984 he has continued to experience breathing 
problems which the veteran attributed to complications of the 
sinus surgery.  He stated he had had nothing else related to 
his nose or sinuses.  Reportedly the private specialist who 
conducted an ear, nose and throat (ENT) consolation for VA in 
1993 told the veteran that his nose had been broken in two or 
three places.  The veteran had no memory of injuring his nose 
prior to service and asserted that such an injury would have 
been revealed by his physical examination for entry into the 
Air Force Academy. 

In a statement received in July 1997 the veteran asserted 
that his October  1992 left knee injury produced the same 
sensations he experienced when he injured his knee in 
service.  

In July 1999 the Board requested an expert medical opinion 
pursuant to 38 C.F.R. § 3.328, from Texas A&M University 
College of Medicine regarding the veteran's left knee.  
Received in July 1999 was an Independent Medical Evaluation 
(IME) signed by Derek Lichota, M.D., of the University's 
Scott & White Clinic.  The opinion, which included a review 
of the veteran's medical records, is reported below in its 
entirety, including the doctor's response to three specific 
questions posed by the Board.  

1.  State as precisely as possible the diagnoses of all knee 
disorders the veteran had at the time he completed his active 
service in 1992 in August.

I think at the time of discharge from active service, [the 
veteran] did suffer from bilateral anterior knee pain.  The 
record is not entirely clear as to his ACL injury on the left 
knee.  Based on the medical records and the history provided 
by [the veteran], I think his ACL injury may have occurred in 
the service period.  At the time of his arthroscopy and 
reconstruction, they had noted a hemarthrosis which is 
compatible with either an acute ACL injury or with his 
posterior horn tear of his medial meniscus.  Also, at the 
time of arthroscopy they had found that a portion of his ACL 
had scarred down to his PCL.  This really implies this was a 
chronic problem that had finally ruptured.  Also, the history 
of just jogging on it and having his knee buckle goes with 
the chronic ACL injury versus an acute injury, so I think it 
is possible he did have a chronic ACL deficiency on the left.  
I do not think he suffers from chondromalacia patella.  
Again, the operative note is helpful that there was no 
evidence of chondromalacia of his patella or his trochlea at 
the time of surgery.  I think the anterior knee pain is 
probably more the correct diagnosis at this time.  

2.  State as precisely as possible the diagnosis of all knee 
disorders the veteran currently has.  

I currently do not have a current knee exam.  He is obviously 
status post ACL reconstruction and partial medial 
meniscectomy.  If this was done with an  allograft, I think 
he probably will have a little early degenerative arthritic 
changes in his knee secondary to a partial medial 
meniscectomy, and I think he probably still suffers from 
anterior knee pain.  

3.  Is it at least as likely as not that the veteran's knee 
injury in September of 1992 was caused by a knee disorder 
when he completed his active service in August 1992.  

Again, the chart and history are a little bit at odds with 
each other.  He had recurrent knee problems on the left, 
which had been previously diagnosed as chondromalacia patella 
versus snapping IT bands.  He may have had an ACL injury with 
some mild instability that was causing the recurrent knee 
problems.  Again, I think the arthroscopic procedure 
performed on him, if it was truly scarred down to his PCL, it 
would be that this was a chronic injury that happened prior 
to his football accident prior to the surgery when he was 
just jogging and his knee just buckled on him.  I think it is 
likely that he probably did have a chronic ACL insufficiency 
that was moderately symptomatic.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, although not manifest during service, shall 
be service-connected if they become manifest to a degree of 
10 percent or more within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304 (1999); Miller v. West, 11 Vet.App. 345 
(1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993). 

On consideration of the evidence pertaining to injury to the 
nose and sinuses the record reflects a current medical 
diagnosis of deviated nasal septum with obstruction of the 
right side impacting on the turbinates, probably resulting in 
some headache problem, with normal sinuses on x-rays.  The 
veteran has testified that he sustained injury to the nasal 
area in service.  His evidentiary assertions are accepted as 
true for the purposes of determining whether a claim is well-
grounded, unless they are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Therefore, the veteran has 
presented competent lay evidence of an in service injury at 
this juncture.  Additionally, the private medical examiner in 
November 1993 found that based upon the veteran's record and 
reported history, there was a significant likelihood that his 
nasal septum deformity may have been caused by his boxing 
activities during service.  Accordingly, the veteran has 
presented competent evidence of a current disability, an 
injury in service, and a nexus between the current disability 
and service.  His claim for service connection for residuals 
of an injury to the nose and sinuses is therefore plausible 
and well-grounded.  

Service medical records show the veteran was diagnosed with 
chondromalacia affecting the right knee.  Also, the VA 
examiner in 1993 diagnosed right knee pain, chondromalacia by 
history, recurrent symptoms.  When this evidence is construed 
in the manner most favorable to the veteran, resolving 
reasonable doubt in his favor, it is sufficient to present 
competent medical evidence of a disease in service, a current 
disability and a nexus linking the current disability to 
service, as required for a plausible claim.  Therefore the 
claim for service connection for right knee disability also 
is well-grounded.  

Further, the Board finds that the veteran has met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for service 
connection for left knee disability is well-grounded.  In 
addition with regard to the left knee claim, there is no 
indication that there are unobtained records which are 
available and which would aid a decision in this case.  
Accordingly, we conclude that the record is complete and that 
there is no further duty to assist the veteran in developing 
that claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service medical records demonstrate the veteran was treated 
on multiple occasions for symptoms affecting the left knee 
assessed as chronic left iliotibial band syndrome, and 
chondromalacia.  Although those symptoms were noted to have 
resolved on examinations in 1983 and 1985, records dated in 
1989 reflect treatment for left leg knee strain.  In 
addition, the medical specialist who reviewed the veteran's 
file in 1999 concluded, based on a through review of the 
medical record and the history provided by the veteran, that 
he probably had a chronic ACL insufficiency that was 
moderately symptomatic and causing recurrent symptoms, that 
had finally ruptured at the time of his injury one month 
after separation, which in turn led to surgery, and the 
current diagnosis of left cruciate ligament repair, 
postoperative with residual degenerative joint disease, 
residual disability, moderate.  Dr. Lichota has supported his 
conclusions by references to the medical evidence, to include 
the surgical findings noted when the veteran underwent ACL 
reconstruction and partial medial meniscectomy in October 
1992.  The evidence supporting a finding that left knee 
disability was incurred during active service is at least in 
equipoise with the contravening evidence.  Accordingly, 
reasonable doubt is resolved in the veteran's favor and 
service connection is warranted for residuals of left 
anterior cruciate ligament injury.  


ORDER

Service connection is granted for residuals of left anterior 
cruciate ligament injury.

The appeal is also granted to the extent that the claims for 
service connection for disability resulting from injury to 
the nose and sinuses, and right knee disability are 
determined to be well-grounded. 


REMAND

The determination of a well grounded claim triggers VA's duty 
to assist the veteran in the development of evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In this case 
the medical evidence is somewhat ambiguous regarding the 
exact diagnosis of right knee disorder, and also with regard 
to the nature and extent of disability attributed to the 
injury of the nose and sinuses.  Further evidentiary 
development is warranted to ensure a fully informed decision 
on appellate review.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for disability resulting from 
injury to the nose and sinuses and right 
knee disability since service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

3.  The veteran should also be advised to 
submit any evidence he has to support his 
report of boxing injury in service to be 
associated with the claims folder on 
receipt. 

4.  Following the completion of the above 
requested actions the veteran should be 
provided special VA examinations to 
assess the nature and etiology of 
symptoms and disorders referable to the 
right knee and to the residuals of an 
injury to the nose and sinuses.  The 
examiners must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests 
should be conducted and all pertinent 
symptoms, clinical findings and diagnoses 
clearly set forth in the examination 
reports.  With regard to any chronic 
disability diagnosed, the examiners 
should provided an opinion as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
service.  All opinions expressed must be 
supported by reference to the medical 
evidence of record.  

5.  Before readjudicating the veteran's 
claims the RO should review the claims 
folder to ensure that all mandated 
development has been accomplished as 
directed, taking any corrective action 
necessary.

6.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The examiner noted that the report of an otolaryngologic 
evaluation in March 1983 reflected a five week history of 
sinusitis and x-rays describing a complete opacification of 
the left maxillary sinus. , 1993 with normal sinuses on 
regular x-rays



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals






